ORDER

PER CURIAM.
A jury convicted defendant of the first degree murder of his mother. Section 565.020.1 RSMo 1994. The trial court sentenced him to life imprisonment without eligibility for parole.
Defendant appeals. His primary point alleges the evidence was insufficient to submit the case to the jury. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).